ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                          People v. Rosenbalm, 2011 IL App (2d) 100243




Appellate Court Caption   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
                          JAMES G. ROSENBALM, Defendant-Appellant.



District & No.            Second District
                          Docket No. 2-10-0243


Filed                     September 27, 2011


Held                      Where the evidence showed that at the time of defendant’s DUI offense
(Note: This syllabus      his driver’s license was being held as bond in another case and it had
constitutes no part of    become invalid while being held, as it expired and he was unable to
the opinion of the        renew it because of outstanding fines in other cases, his conviction for
court but has been        aggravated DUI was upheld over his contention that the statute only
prepared by the           required that he possess a license, not that his license was valid, since the
Reporter of Decisions     appellate court interpreted section 11-501(d)(1)(H) of the Illinois Vehicle
for the convenience of    Code to provide that the aggravating factor applies if the offender does
the reader.)              not possess a valid license.


Decision Under            Appeal from the Circuit Court of Boone County, Nos. 08-CF-235, 08-
Review                    DT-123, 08-TR-4095; the Hon. John H. Young, Judge, presiding.



Judgment                  Affirmed.
Counsel on                 Thomas A. Lilien and Kathleen Weck, both of State Appellate Defender’s
Appeal                     Office, of Elgin, for appellant.

                           Michelle J. Courier, State’s Attorney, of Belvidere (Lawrence M. Bauer
                           and Marshall M. Stevens, both of State’s Attorneys Appellate
                           Prosecutor’s Office, of counsel), for the People.


Panel                      JUSTICE BIRKETT delivered the judgment of the court, with opinion.
                           Presiding Justice Jorgensen and Justice Burke concurred in the judgment
                           and opinion.


                                              OPINION

¶1          Following a stipulated bench trial, defendant, James G. Rosenbalm, was convicted of
        aggravated driving under the influence (625 ILCS 5/11-501(d)(1)(H) (West 2008)). The trial
        court sentenced him to 24 months’ probation and 480 hours of community service.
        Defendant appeals, contending that the trial court erred in denying his motion to dismiss. For
        the reasons that follow, we affirm.

¶2                                          BACKGROUND
¶3          Defendant was charged with two counts of aggravated driving under the influence in that
        on April 19, 2008, he operated a motor vehicle while under the influence of alcohol and
        while he “did not possess a driver’s license.” 625 ILCS 5/11-501(d)(1)(H) (West 2008).
        When defendant was arrested, his driver’s license was being held as bond in another case.
        On September 29, 2007, while being held as bond, defendant’s driver’s license expired.
        Defendant was unable to renew his driver’s license because of outstanding traffic fines in a
        number of other cases. See 625 ILCS 5/6-306.6(a) (West 2006) (“Whenever any resident of
        this State fails to pay any traffic fine, penalty, or cost imposed for a violation of this Code,
        or similar provision of local ordinance, the clerk may notify the Secretary of State, on a
        report prescribed by the Secretary, and the Secretary shall prohibit the renewal, reissue or
        reinstatement of such resident’s driving privileges until such fine, penalty, or cost has been
        paid in full.”).
¶4          Defendant moved to dismiss the charges, arguing that, although his driver’s license was
        expired when he was arrested, the statute simply required possession of a driver’s license,
        not possession of a valid driver’s license. The trial court disagreed and denied defendant’s
        motion.
¶5          Following a stipulated bench trial, on November 25, 2009, the trial court found defendant
        guilty. Over three months later, on March 10, 2009, the trial court sentenced defendant to 24
        months’ probation and 480 hours of community service. On the same day, defendant filed
        a motion entitled “Motion for Appeal,” which requested a new trial based on a number of

                                                  -2-
     alleged errors committed by the trial court. (There is no documented ruling on this motion
     in the record.) On March 24, 2010, defendant filed an amended notice of appeal.

¶6                                          ANALYSIS
¶7        On appeal, defendant argues that the trial court erred in denying his motion to dismiss
     because he possessed a driver’s license under section 11-501(d)(1)(H) of the Illinois Vehicle
     Code (Code) (625 ILCS 5/11-501(d)(1)(H) (West 2008)), even though his driver’s license
     was expired at the time of the offense. Defendant has forfeited review of this contention,
     because he failed to raise it in a timely posttrial motion. See People v. Rodriguez, 408 Ill.
     App. 3d 782, 792 (2011) (the defendant forfeited his contention where he did not both object
     and raise it in a timely posttrial motion); 725 ILCS 5/116-1(b) (West 2008) (a motion for a
     new trial must be filed within 30 days following the entry of a finding or the return of a
     verdict).
¶8        Forfeiture aside, however, defendant’s contention that section 11-501(d)(1)(H) does not
     require possession of a valid driver’s license is devoid of any merit. The primary goal in
     statutory construction is to ascertain and give effect to the intent of the legislature. People
     v. Pullen, 192 Ill. 2d 36, 42 (2000). The first step is to examine the language of the
     statute–“the surest and most reliable indicator of legislative intent.” Pullen, 192 Ill. 2d at 42.
     If the statute does not provide a definition indicating a contrary legislative intent, words in
     the statute are given their ordinary and commonly understood meanings. People v. Liberman,
     228 Ill. App. 3d 639, 648 (1992). Where the language is clear, the statute may not be revised
     to include exceptions, limitations, or conditions that the legislature did not express. People
     v. Goins, 119 Ill. 2d 259, 265 (1988). However, we must assume that the legislature did not
     intend an absurd or unjust result. Pullen, 192 Ill. 2d at 42. When determining the legislative
     intent of the criminal penalties associated with driving offenses as they relate to driver’s
     license status, our courts have read the licensing provisions together with the penalty
     provisions. See People v. Sass, 144 Ill. App. 3d 163, 169 (1986); People v. Manikas, 106 Ill.
     App. 2d 315, 319-20 (1969).
¶9        Section 11-501(d)(1)(H) of the Code provides that a person commits aggravated driving
     under the influence when he or she drives under the influence and “the person committed the
     violation while he or she did not possess a driver’s license or permit or a restricted driving
     permit or a judicial driving permit or a monitoring device driving permit.” 625 ILCS 5/11-
     501(d)(1)(H) (West 2008). Although, as defendant contends, the statute does not expressly
     refer to a valid driver’s license, to read the statute to avoid application of the aggravating
     factor where a person possesses a revoked, suspended, or expired license would lead to
     absurd results. See People v. McCarty, 223 Ill. 2d 109, 126 (2006) (“In interpreting a statute,
     we presume the legislature did not intend absurd results.”). Under defendant’s interpretation,
     a person who drives while under the influence and who has never been issued a driver’s
     license would be subject to a charge of aggravated driving under the influence, but a person
     who drives while under the influence but has an expired or suspended license would not be,
     although the latter person is no more legally entitled to drive than the former. We do not
     believe that the legislature could have intended such a result.


                                                -3-
¶ 10        Moreover, the physical driver’s license card merely represents the permission, i.e.,
       license, that the state has granted a person to drive on the state’s roadways, and it is the
       permission, not the card, that a person must possess to legally drive on the roads of Illinois.
       See 625 ILCS 5/6-101(a), (b) (West 2008) (requiring a “valid license or permit” to operate
       a motor vehicle in Illinois). Thus, the real question is not whether a person was ever issued
       a driver’s license card, but whether, when the offense was committed, the person possessed
       permission from the state to drive. If, when the offense was committed, the person’s
       permission, i.e., license, was revoked, suspended, or expired, then that person did not possess
       a license to drive.1
¶ 11        Finally, it is apparent that the legislature has taken great effort to establish an elaborate
       scheme under which the Secretary of State is charged with maintaining records of who
       possesses valid driver’s licenses in Illinois. See 625 ILCS 5/6-117 (West 2008) (records to
       be kept by the Secretary of State); 625 ILCS 5/6-204 (West 2008) (when courts are to
       forward license and reports to the Secretary of State). This scheme demonstrates the
       legislature’s concern that only those possessing valid licenses operate motor vehicles on
       Illinois roads; such an elaborate scheme would be unnecessary if the legislature were not
       focused on penalizing those who operate vehicles without valid licenses.
¶ 12        We recognize that our interpretation that section 11-501(d)(1)(H) requires possession of
       a valid driver’s license renders superfluous section 11-501(d)(1)(G) of the Code (625 ILCS
       5/11-501(d)(1)(G) (West 2008)). See People v. Botruff, 212 Ill. 2d 166, 175 (2004) (“Each
       word, clause and sentence of the statute, if possible, must be given reasonable meaning and
       not rendered superfluous.”). We conclude, however, that in this case it is better to render
       section 11-501(d)(1)(G) superfluous than to permit the absurd result that would obtain from
       defendant’s interpretation of section 11-501(d)(1)(H). Moreover, given the extensive history
       of amendments to this statute and the resulting confusion, it is not at all unreasonable to
       believe that the overlap between these two subsections is simply an oversight by the
       legislature in enacting one of its many amendments to this statute. See People v. Maldonado,
       402 Ill. App. 3d 1068 (2010) (discussing the mass confusion caused by the multitude of
       amendments made to the driving-under-the-influence statute); People v. Prouty, 385 Ill. App.
       3d 149 (2008) (same).

¶ 13                                    CONCLUSION
¶ 14       The judgment of the circuit court of Boone County is affirmed.

¶ 15       Affirmed.



               1
                 We note that the issue presented to us is not whether a person must have the physical
       driver’s license card in his or her possession at the time of the offense; thus, our decision does not
       represent a determination that a person commits aggravated driving under the influence when he or
       she drives while under the influence and does not have his or her driver’s license card in his or her
       possession at the time of the offense.

                                                    -4-